DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SENSOR MAGNET OF MOTOR HAVING A FIXING PORTION TO PRESS-FIT TO A SHAFT.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0346372) in view of Mizuta et al. (US 2009/0219017).
In claim 1, Yamamoto teaches (Fig. 1-14) an annular sensor magnet (30) to be fixed to a motor shaft (20) by a press-fit ([0054]), the sensor magnet (30) comprising: an annular portion (30b) having magnetic poles alternately formed in an outer peripheral portion thereof (N poles and S pole alternatively formed; [0064]); a fixing portion (48) extending from an inner peripheral portion of the annular portion (30) toward the center thereof to support (via 32) and fix the motor shaft (20) having been press-fit ([0054]); and a stress reducing portion (30a) for reducing a stress caused in a contact 
Yamamoto does not teach wherein the sensor magnet comprises a bonded magnet in which a magnetic material is dispersed in a plastic material.
However, Mizuta teaches (Fig. 2) forming a sensor magnet (14) comprising a bonded magnet (via resin; [0043-0044]) in which a magnetic material (magnetic powder; [0043]) is dispersed in a plastic material (forming the plastic magnet 14; [0043-0044]).
Therefore in view of Mizuta, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the magnet of Yamamoto to have the sensor magnet comprising a bonded magnet in which a magnetic material is dispersed in a plastic material, in order to provide a structure which helps maintain measurement accuracy, even when the sensor magnet is damaged (Mizuta; [0016]).
In claim 2, Yamamoto as modified teaches the magnet of claim 1; furthermore Yamamoto teaches wherein the fixing portion (48) includes a plurality of arms (arms of 48) extending from the inner peripheral portion of the annular portion (30b) toward the center.
In claim 3, Yamamoto as modified teaches the magnet of claim 2; furthermore Yamamoto teaches wherein the arms (48) include a tip (inner radial surface of 48) having disposed thereon the contact portion (inner radial end of 48) that contacts (via 32) the motor shaft (20).
In claim 4, Yamamoto as modified teaches the magnet of claim 2; furthermore Yamamoto teaches wherein the stress reducing portion (30a) comprises an arc area between fixed ends (portion of 48 fixed to 30) of the plurality of arms (48).
In claim 9, Yamamoto as modified teaches a motor unit (10) having a brush (brushed DC motor; [0050]); the sensor magnet (30) according to claim 1 which is fixed (via 32) to a motor shaft (20) of the motor unit (10); a magnetic sensor (Hall Element; [0052]) arranged to oppose an annular portion (outer .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0346372) in view of Mizuta et al. (US 2009/0219017), and further in view of Cho et al. (US 2014/0062226).
In claim 8, Yamamoto as modified teaches the magnet of claim 2; furthermore Yamamoto teaches wherein N2 = N1 x n is satisfied, where N1 is the number of plurality of arms (three arms) and N2 is the number of the magnetic poles (N poles and S poles) formed in the annular portion (30b).
Yamamoto does not teach wherein N2 is an even number.
However, Cho teaches (Fig. 2-3) a sensor magnet (51) having two arms (51a) and four magnetic poles formed in an annular portion (annular portion of 51).
Therefore in view of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the magnet of Yamamoto as modifed to have the expression N2 = N1 x n satisfied, such that N2 is an even number, in order to provide a sensor magnet providing a uniform intersection of the magnetic poles with a hall sensor to provide measurements of the motor RPMS (Cho; [0033]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
	  
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 5: wherein the arc area includes a central portion with a radial thickness greater than a radial thickness of both end portions thereof.
Claim 6: “wherein: the arms include a radial portion extending radially inward from the inner peripheral portion of the annular portion, and an axial portion axially extending from a center-side end portion of the radial portion; and the axial portion includes an inner peripheral surface having disposed thereon the contact portion that contacts the motor shaft.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taniguchi et al. (US 9360295) teaches a motor having a magnetic sensor disposed on an end of a shaft.
Kikuchi et al. (US 2010/0001719) teaches a worm wheel motor having a sensor magnet disposed on a shaft and having a magnetic detector, said sensor magnet press-fitted to the shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/               Examiner, Art Unit 2832